Citation Nr: 1431178	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-49 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for a respiratory disorder/asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1962 to February 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Houston, Texas RO.  In May 2014, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

The issue of service connection for a respiratory disorder/asthma is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.  


FINDING OF FACT

It is reasonably shown that the Veteran has tinnitus which began in service and has persisted.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claim of service connection for tinnitus.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  
Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

It is not in dispute that the Veteran has tinnitus, and it may reasonably be conceded that he was exposed to noise trauma in service as an air policeman assigned to patrol near an airfield, as he has alleged.  At the May 2014 hearing, the Veteran testified that his tinnitus began in service and has persisted since.  Notably, tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification.  Therefore, lay evidence is competent evidence to establish the existence of tinnitus, and credible testimony is probative evidence to establish when tinnitus began and continuity of symptoms since.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

One way of substantiating a claim of service connection is by showing that the claimed disability became manifest in service, and has persisted since.  See 38 C.F.R. § 3.303(b).  The Board notes that the September 2008 VA examiner found that "the right ear persistent tinnitus and the occasional left ear tinnitus" were not related to noise exposure in service because "there is no explanation for unilateral tinnitus from noise exposure when both ears were equally exposed to excessive noise."  How a Veteran perceives ringing in his ears does not render the Veteran's accounts of onset and continuity not credible.  The Board finds no reason to question the veracity of his accounts, and there is nothing in the record that directly contradicts it.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102) the Board concludes that all the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran seeks service connection for a respiratory disorder which he claims is related to asthma found in service.  His claim has been denied on the basis that he is not shown to have asthma, but instead has exertional dyspnea as a residual of surgery for a nonservice-connected disability.  

In his October 2008 notice of disagreement, the Veteran asserted, in essence, that he has had asthma continuously since service (as evidenced by his prescriptions, the filling of the prescriptions, for inhalers by VA since 1970).  The only VA treatment records in the record are from the Houston VA Medical Center from March through December 2008.  It does not appear that further VA treatment records have been sought.  Notably, the record does not identify the VA medical facility where the Veteran's alleged treatment for asthma with inhalers was provided.  As VA treatment records (to include pharmacy records) are constructively of record and the records of the treatment identified may contain information pertinent to the Veteran's claim, they must be secured.  

Furthermore, on August 2008 VA examination asthma was not found.  The record reflects that the Veteran apparently failed to report for pulmonary function testing scheduled in connection with that examination.  At the May 2014 hearing, he testified that he continues to have the same breathing problems as he had in service and expressed willingness to report for a VA examination.  The August 2008 examination report is now dated (nearly 6 years), and the record suggests that the Veteran has since received VA treatment for respiratory complaints he claims are related to asthma.  As he has expressed willingness to appear for an examination, development for a contemporaneous examination is necessary.  

Accordingly, the case is REMANDED for the following:

1. The AOJ must ask the Veteran to identify (by providing facility, unit if possible, and approximate dates) all VA treatment he has received for asthma/respiratory complaints since 1970.  The AOJ should secure for the record complete clinical records of the VA evaluations and/or treatment (and any related VA pharmacy record) from the providing facilities (or any records storage facility where the records may have been retired).  If any records of any treatment or evaluation identified by the Veteran are unavailable because they have been irretrievably lost, destroyed, or did not exist, it should be so noted in the record (with explanation), and the Veteran should be so notified.  

2. Thereafter, the AOJ must also arrange for a respiratory disease examination of the Veteran to determine the nature and likely etiology of his claimed respiratory disorder/asthma.  The entire record must be reviewed by the examiner in conjunction with the examination, and any studies indicated should be completed.  Based on review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each respiratory disability found.  Specifically, is it at least as likely as not (a 50% or better probability) that the Veteran has a diagnosis of asthma?  Please note the clinical findings that support the opinion offered.   

(b) Please identify the likely etiology for each diagnosed respiratory disability entity found.  Specifically, is it at least as likely as not (a 50 % or better probability) that such is related to the respiratory complaints/diagnosis of asthma noted in service?  If not, please identify the etiology considered more likely. 

The examiner must explain the rationale for all opinions.  

3. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


